Exhibit 10

M&I Marshall & Ilsley Bank



CHANGE IN TERMS AGREEMENT



Principal

Loan Date

Maturity

Loan No

Call/ Coll

Account

Officer

Initials

$50,000,000.00

04-26-2005

04-25-2006

 

M100 / A4

 

06564

 



References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.



Borrower:

First Midwest Bancorp, Inc.

One Pierce Place, Suite 1500

Itasca, IL 60143



Lender:

M&I Marshall & Ilsley Bank

Correspondent Banking

770 N. Water Street

Milwaukee, WI 53202









Principal Amount:

$50,000.000.00

Initial Rate: 3.420%

Date of Agreement:

April 26, 2005







DESCRIPTION OF EXISTING INDEBTEDNESS

. Note dated April 26,2004 in the original principal amount of $50,000,000.00.







DESCRIPTION OF CHANGE IN TERMS

. Extension of maturity date of April 25, 2005 to April 25, 2006.







PAYMENT

. Borrower will pay this loan in one payment of all outstanding principal plus
all accrued unpaid interest on April 25, 2006. In addition, Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning May 25, 2005, with all subsequent interest payments to be due on
the same day of each month after that.







VARIABLE INTEREST RATE

. The interest rate on this Agreement is subject to change from time to time
based on changes in an independent index which is the British Bankers
Association (BBA) LIBOR and reported by a major news service selected by Lender
(such as Reuters, Bloomberg or Moneyline Telerate). If BBA LIBOR for the one
month period is not provided or reported on the first day of a month because,
for example, it is a weekend or holiday or for another reason, the One Month
LIBOR Rate shall be established as of the preceding day on which a BBA LIBOR
rate is provided for the one month period and reported by the selected news
service (the "Index"). The Index is not necessarily the lowest rate charged by
Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notice to Borrower. Lender
will tell Borrower the current Index rate upon Borrower's request. The interest
rate change will not occur more often than each first day of each calendar
month. Borrower understands that Lender may make loans based on other rates as
well. The index currently is 2.870% per annum. The interest rate to be applied
to the unpaid principal balance of the Note will be at a rate of 0.550
percentage points over the Index, resulting in an initial rate of 3.420% per
annum. notice: Under no circumstances will the interest rate on the Note be more
than the maximum rate allowed by applicable law.







CONTINUING VALIDITY

. Except as expressly changed by this Agreement, the terms of the original
obligation or obligations, including all agreements evidenced or securing the
obligation(s), remain unchanged and in full force and effect. Consent by Lender
to this Agreement does not waive Lender's right to strict performance of the
obligation(s) as changed, nor obligate Lender to make any future change in
terms. Nothing in this Agreement will constitute a satisfaction of the
obligation(s). It is the intention of Lender to retain as liable parties all
makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.







PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.







BORROWER

:











FIRST MIDWEST BANCORP, INC

.







By:

/s/ MICHAEL L. SCUDDER













Michael L. Scudder, Executive V.P./CFO of

First Midwest Bancorp, Inc.



















 

 